Justice ERICKSON,
specially concurring:
I specially coneur. The Public Utilities Commission of the State of Colorado (PUC) had the authority to grant the Public Service Company of Colorado’s (PSC) application to upgrade an electric transmission line. In addition, the record supports the PUC’s decision to grant the PSC’s application. Therefore, the district court erred in reversing the PUC.
In Douglas County Board of Commissioners v. Public Service Company of Colorado, 829 P.2d 1303 (Colo.1992), we held that section 30-28-107, 12A C.R.S. (1986), sets forth the applicable guidelines for the PUC to determine whether a requested utility upgrade is reasonable.1 Douglas County Board of Commissioners, 829 P.2d at 1312, noted that the statute set out factors, none of which was necessarily determinative of, or prerequisite to, a finding of reasonableness. Therefore, the district court’s holding that consideration of demand-side alternatives to an upgrade is a prerequisite to a finding of reasonableness pursuant to section 30-28-107 is error.
Because consideration of demand-side alternatives to an upgrade is not a necessary prerequisite to a showing of reasonableness under Douglas County Board of Commissioners, the PUC was free to consider demand-side alternatives, along with other factors, in determining if the upgrade was reasonable. As the majority holds, substantial evidence was presented to the PUC to support its finding of reasonableness.2 Maj. op. at 926.
The limited issue presented for review is whether consideration of demand-side alternatives is a prerequisite to finding that a utility upgrade, which conflicts with a county’s land-use plan, is reasonable. In my view, this issue is resolved by the fact that the record supports the PUC’s finding of reasonableness. The consideration of demand-side alternatives was a factor, but was neither determinative of, nor a prerequisite to, the PUC’s finding. Accordingly, I would reverse the district court.

. § 30-28-127, 12A C.R.S. (1986), requires a showing of reasonableness before an application for a utility upgrade which conflicts with a county's land-use plan can be granted.


. As the majority notes, the record indicates that conservation measures were taken into account, maj. op. at 923 n. 6, although the majority states that evidence concerning demand-side alternatives (one possible energy conservation method) was not presented. Maj. op. at 926.